             Case 1:18-vv-01151-UNJ Document 32 Filed 10/31/19 Page 1 of 4




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1151V
                                      Filed: August 27, 2019
                                          UNPUBLISHED


    ERIN SIMISON,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                         Respondent.


Gerald S. Sack, Law Offices of Gerald S. Sack, LLC, West Hartford, CT, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 8, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to her
on October 13, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On May 23, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On August 26, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $129,687.18.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
           Case 1:18-vv-01151-UNJ Document 32 Filed 10/31/19 Page 2 of 4




       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $129,687.18 in the form of a check payable to
petitioner, Erin Simison. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01151-UNJ Document 32 Filed 10/31/19 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

ERIN SIMISON,                                        )
                                                     )
                       Petitioner,                   )
                                                     )
       v.                                            ) No. 18-1151V
                                                     ) Chief Special Master Nora Beth Dorsey
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                       Respondent.                   )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 21, 2019, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on May 23, 2019, the Chief Special

Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $129,687.18. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $129,687.18 in the form of a check payable to petitioner. 1 This




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
         Case 1:18-vv-01151-UNJ Document 32 Filed 10/31/19 Page 4 of 4



lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ LARA A. ENGLUND
                                             LARA A. ENGLUND
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146 Benjamin Franklin Station
                                             Washington D.C. 20044-0146
                                             Tel: (202) 307-3013
                                             E-mail: lara.a.englund@usdoj.gov

Dated: August 23, 2019




                                                2
